Voto concurrente emitido por el
Juez Asociado Señor Rebollo López.
El presente recurso nos brinda la oportunidad de expresarnos sobre dos fundamentales cuestiones, a saber: la aplicabilidad de la doctrina de acción legitimada a los miembros de la Asamblea Legislativa de Puerto Rico y la interacción entre la facultad del Poder Ejecutivo de nuestro Gobierno para promover y formular política pública y el mandato constitucional contenido en la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, L.PR.A., Tomo 1.
I
Exponemos, brevemente, los hechos pertinentes que originan el recurso de apelación que ocupa nuestra atención. El Hon. David Noriega Rodríguez “por sí y como representante a la Cámara de Representantes” de Puerto Rico radicó ante el Tribunal Superior de Puerto Rico, Sala de San Juan, contra los demandados del epígrafe una petición de injunction preliminar, y permanente, en la que alegó que la utilización de fondos públicos por la Rama Ejecutiva en una campaña publicitaria difundida con el propósito de promover la venta de la “Telefónica” contravenía la política pública establecida en la Ley Núm. 25 de 6 de mayo de 1974 (27 L.P.R.A. sec. 401 et seq.)', razón por la cual ello constituía un uso indebido de fondos públicos a la luz de las disposiciones de la Ley Núm. 230 de 23 de julio de 1974 (3 L.P.R.A. sec. 283 et seq.) y de *44la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, ante. No se llevó a cabo vista evidenciaría alguna; se celebró, sin embargo, una vista donde las partes tuvieron la oportunidad de argumentar respecto a la procedencia jurídica de sus respectivas posiciones. El tribunal de instancia denegó el injunction solicitado. Inconforme, el licenciado Noriega Rodríguez acudió ante este Tribunal imputándole error a dicho foro al así actuar.
1 — 1 i — i
Conforme mandato ineludible de nuestro ordenamiento, toda persona que acude ante los tribunales de justicia de nuestro país tiene que salvar la barrera u obstáculo invisible de la “capacidad” para demandar (“acción legitimada” o standing). No obstante lo antipático que nos pueda resultar en el plano personal el cuestionamiento y la discusión de dicho requisito procesal en el presente caso (1) —y aun cuando dicha materia no fue objeto de consideración por el tribunal de instancia, como tampoco ha sido objeto de argumentación y discusión por las partes ante este Tribunal— el descargo responsable y objetivo del cargo que ocupamos hace necesario que nos enfrentemos al mismo y discu-tamos, aun cuando someramente, la doctrina sobre “acción legi-timada” desde los dos puntos de vista pertinentes a los hechos del caso, a saber: la “acción del contribuyente” y la “acción del legislador”.
Resulta, cuando menos, curioso, que a todo lo largo del procedimiento seguido en el presente caso se haya obviado un aspecto medular relativo a la petición de injunction radicada: la aplicabilidad de la doctrina de acción legitimada al apelante Noriega Rodríguez. Dados los hechos particulares del caso, dicha *45cuestión tiene que ser examinada, en abstracto, (2) desde dos vertientes: el apelante como persona privada y en su capacidad de miembro de la Cámara de Representantes.
En cuanto al primer aspecto, esto es, en su carácter de ciudadano particular, resulta obvio e indiscutible que el licenciado Noriega Rodríguez no tiene standing para radicar la petición de injunction. Como es sabido, en Puerto Rico se eliminó desde el año de 1946, por legislación a esos efectos, la acción de un “contribuyente” para cuestionar los gastos en que incurre el Gobierno de Puerto Rico, negándosele expresamente jurisdicción a los tribunales para considerar y dilucidar una acción a esos efectos. Véanse: Leyes Núm. 1 y Núm. 2 de 25 de febrero de 1946 (32 L.P.R.A. secs. 3524 y 3074); Suárez v. Tugwell, Gobernador, 67 D.P.R. 180 (1947). Dicha acción legislativa, según ello surge de la Exposición de Motivos de la citada Ley Núm. 2, tuvo el propósito de impedir la radicación de demandas donde se cuestionaba “la legalidad o la constitueionalidad de leyes y actuaciones de funcio-narios públicos autorizados por ley, por personas que no han sufrido daño real alguno como resultado de las mismas, y que alegan el derecho a demandar meramente por el hecho de ser contribuyentes ”. (Énfasis suplido.) 1946 Leyes de Puerto Rico 7.
En relación con la segunda vertiente, esto es, la “capacidad” del licenciado Noriega Rodríguez para radicar la acción aquí en controversia en su carácter de miembro de la Cámara de Repre-sentantes, resultan particularmente ilustrativos los comentarios del Profesor Serrano Geyls a los efectos de que:
Bajo este epígrafe se analiza la acción legitimada que tiene un legislador, ya sea estatal o federal, en su capacidad como tal. Por lo general, ambos tienen los mismos derechos. Véase, Benck, Standing for State and Federal Legislators, 23 Santa Clara L. Rev. 811, 821 (1983).
Los tribunales han establecido que “ningún criterio especial” o “técnica de análisis” debe ser utilizado en casos de legisladores, distintos de los que se usarían para definir la acción legitimada de *46una persona ordinaria. Harrington v. Bush, 553 F2d. 190, 204 (Cir. D.C. 1977). Por la situación del legislador, los tribunales han tenido problemas al desarrollar criterios para medir la naturaleza de los daños sufridos. Esto se debe a que [el] Tribunal Supremo no ha podido discutir los criterios. El Tribunal tuvo oportunidad de hacerlo en Idaho v. Freeman, 459 U.S. 809 (1982), pero no pudo porque la controversia se hizo académica.
La jurisprudencia federal, en la realidad, le impone a los legisla-dores criterios más estrictos de acción legitimada que a las demás personas. Es así porque un legislador tiene un interés distinto del que tiene un ciudadano ordinario. Reus v. Baller, 584 F. 2d. 461, 465 (Cir. D.C. 1978). Los tribunales han determinado que un legislador de hecho no recibe ningún daño si tiene disponible remedios colegiales o políticos. (3)
De lo antes citado claramente se desprende que los legislado-res, meramente por fungir como tales, no están exentos de la doctrina tradicional sobre “acción legitimada”. Resulta pertinente señalar que hasta el presente, nuestras decisiones le han recono-cido acción legitimada o standing a los legisladores en aquellas acciones que han radicado en las cuales éstos demostraron que la conducta observada por los demandados, y que ellos cuestiona-ban, “lesionaba” su capacidad, o prerrogativas, como miembros de la Asamblea Legislativa. A manera de ejemplo, véanse: Silva v. Hernández Agosto, 118 D.P.R. 45 (1986); Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982).(4)
*47En lo que respecta al caso específico ante nuestra considera-ción —donde se solicita la expedición de un injunction— la aplicación estricta de la doctrina antes señalada significa que el apelante Noriega Rodríguez viene en la “obligación” de demos-trar que la acción del Ejecutivo al embarcarse en una campaña publicitaria en promoción de la propuesta venta de la Telefónica le causa una “lesión” en su capacidad de, o a las prerrogativas de su cargo como, miembro de la Cámara de Representantes. Véase Peña v. Federación de Esgrima de P.R., 108 D.P.R. 147, 154 (1978). En un obvio intento de cumplir con ese requisito, el apelante alegó y señaló —en la pág. 3, párrafo 9 de la Petición Enmendada de Injunction que radicara— que los actos del Poder Ejecutivo “lesionan las prerrogativas del demandante y el ejerci-cio de su derecho al voto como miembro de la Asamblea Legisla-tiva”.
¿Es ello correcto? Contestamos en la negativa. Recordemos, en primer lugar, que al no haberse celebrado vista evidenciaría a nivel de instancia, no contamos con prueba alguna a esos efectos. Por otro lado, el apelante no señala ni especifica cuáles de sus prerrogativas como legislador son las que resultan afectadas por la acción del Poder Ejecutivo. Tampoco nos informa de qué manera se afecta el ejercicio de su derecho al voto como miembro de la Cámara de Representantes. En adición a lo anteriormente expresado, tomamos conocimiento judicial de que el apelante Noriega Rodríguez ha estado participando, en su capacidad de legislador, en las vistas públicas que ha venido celebrando la Cámara de Representantes en relación con el mencionado pro-yecto de ley para autorizar la venta de la Telefónica, interrogando a las distintas personas que han despuesto ante las Comisiones pertinentes de dicho Cuerpo Legislativo. Aparte de ello, no hay prueba alguna ante este Tribunal que demuestre que el apelante está impedido de intentar convencer a sus compañeros legislado-res de la posición que, respecto a dicho proyecto de ley, él propulsa; como tampoco existe indicio alguno de que el apelante no podrá participar en la consideración y votación que en el *48hemiciclo del referido organismo legislativo se lleve a efecto en un futuro respecto al mencionado proyecto de ley.
¿Significa lo anteriormente expresado que el apelante Noriega Rodríguez —en la medida que no ha demostrado haber sufrido un daño o lesión en sus prerrogativas como legislador— carece de acción legitimada (“standing”) para impugnar la utilización de fondos públicos en la campaña publicitaria en que se ha embarcado el Poder Ejecutivo en relación con el proyecto de venta de la Telefónica?
A pesar de que en el caso específico del apelante Noriega Rodríguez su elección a la Cámara de Representantes no se debió al “innovador mecanismo para garantizar la representación efec-tiva de las minorías en la Asamblea Legislativa” que constituye la See. 7 del Art. Ill de la Constitución del Estado Libre Asociado de Puerto Rico, L.ER.A., Tomo 1 —Silva v. Hernández Agosto, ante, pág. 69— nuestro sistema constitucional contempla como fin básico de “la salud democrática [de nuestro país] que las minorías tengan una representación que, aun bajo las circunstancias más desfavorables, les permita cumplir adecuadamente su función de fiscalizar y estimular a la mayoría en su obra de gobierno sin crear entorpecimientos que puedan resultar en detrimento de la democracia”. (Énfasis suplido.) 'A Diario de Sesiones de la Con-vención Constituyente 2590 (1961).
El apelante Noriega Rodríguez, no hay duda, pertenece a esa minoría parlamentaria. En tal capacidad, tiene un “mandato” de los forjadores de nuestra Constitución para fiscalizar, en forma responsable, las actuaciones no sólo de la mayoría parlamentaria sino del Gobierno de Puerto Rico en general. Ello, naturalmente, incluye las actuaciones del Poder Ejecutivo. Somos del criterio que la Rama Judicial viene en la obligación de reconocer ese “mandato” constitucional que le concede, por decirlo así, acción legitimada o standing a esa minoría parlamentaria para cuestio-nar ante nuestros tribunales aquellas actuaciones que, en la informada opinión de esa minoría, atenten contra los mejores intereses de nuestro pueblo.
*49No hay razón válida para así no hacerlo. En Hernández Agosto v. Romero Barceló, ante, citamos con aprobación —sin vacilación de clase alguna— jurisprudencia federal que reconoce la capacidad jurídica (standing) de las cámaras legislativas para comparecer ante los tribunales. (5) Ante la posibilidad de una acomodaticia negativa de actuar de una mayoría parlamentaria, basada la misma en intereses puramente partidistas, no debemos cerrarle las puertas de nuestros tribunales a una minoría que, en adición a trabajar por sus intereses particulares, también clama y aboga por el bienestar común de nuestro país. El hacerlo podría tener la consecuencia de que actuaciones de una mayoría parla-mentaria y del Poder Ejecutivo —controlados por un mismo partido político— que puedan tener unos efectos y consecuencias fundamentales para nuestro pueblo no puedan ser fiscalizadas y revisadas judicialmente.
Esa capacidad (standing), sin embargo, no puede ni debe permitirse que se ejercite por esa minoría parlamentaria en toda clase de situaciones. Ello podría tener la nefasta consecuencia de paralizar la obra de gobierno, situación que se quiso evitar mediante la aprobación de las antes citadas Leyes Núms. 1 y 2 de 25 de febrero de 1946. Su facultad de fiscalizar como hemos visto, en palabras de los miembros de la Asamblea Constituyente, no les autoriza para “crear entorpecimientos que puedan resultar en detrimento de la democracia”. Diario de Sesiones, ante, pág. 2590. Es por ello que somos del criterio que la capacidad (standing) que hoy le reconocemos para comparecer ante los tribunales tiene que, por necesidad, estar limitada a casos “de gran interés público . . .”. Hernández Agosto v. Romero Barceló, ante, pág. 411.
El presente recurso, no hay duda, envuelve una controversia de gran interés público. Es por ello que, aun en ausencia de una demostración por parte del apelante Noriega Rodríguez de que sufrió una lesión en sus prerrogativas como legislador, le recono-cemos acción legitimada (standing) en la presente acción.
*50HH HH HH
Superada la barrera jurisdiccional, esto es, la “capacidad” del apelante Noriega Rodríguez para radicar la petición de injunction en controversia, pasamos brevemente a considerar la juridicidad de su planteamiento a los efectos de que la actuación del Poder Ejecutivo al utilizar fondos públicos en una campaña publicitaria en pro de la venta de la Telefónica es una que contraviene la política pública establecida mediante la citada Ley Núm. 25 de 6 de mayo de 1974 y, en consecuencia, constituye un uso indebido de fondos públicos por el Poder Ejecutivo a la luz de las disposiciones de la See. 9 del Art. VI de la Constitución del Estado Libre Asociado de Puerto Rico, ante.
No estamos de acuerdo. No tenemos duda alguna en nuestra mente de que el Gobernador de Puerto Rico, al igual que la Asamblea Legislativa de Puerto Rico, tiene la facultad o poder de formular y establecer política pública en nuestro país. Ello, a nuestro juicio, incluye la facultad de propulsar cambios a una política pública existente.
Si es perfectamente válido —como, inclusive, lo reconoce el compañero Juez Negrón García en su vehemente disenso— que el Primer Ejecutivo del país utilice fondos públicos en la realización de investigaciones y estudios preliminares de viabilidad y conve-niencia “para encaminar cambios en la política pública existente” —(énfasis suprimido) opinión disidente, pág. 61— ¿cómo es posible que se le niegue facultad a éste para utilizar fondos públicos en una campaña publicitaria respecto al cambio de política pública que propulsa? La única diferencia entre ambas gestiones radica en que la primera resulta ser necesaria, por cuanto la decisión de propulsar un cambio de política pública debe ser una “informada”, y la segunda tiene visos de ser innecesaria. Ahora bien, el hecho de que una persona, a juicio de otras, utilice un poder o facultad que tiene en forma equivocada o innecesaria no implica que el poder sea inexistente.
Somos del criterio que la controversia ante nuestra conside-ración parece ser más difícil de lo que en realidad es precisamente *51debido a lo antes señalado. Ello, sin embargo, no es de la incumbencia de la Rama Judicial.
La sabiduría y propiedad de las gestiones realizadas por el Ejecutivo en relación con la referida campaña publicitaria nece-sariamente tendrán que ser juzgados en otro foro que no sea el judicial.
—O—

(1) El apelante en el presente recurso, Hon. David Noriega Rodríguez, ha venido llevando a cabo una efectiva y encomiable campaña contra la corrupción y el despilfarro de fondos públicos en nuestro Gobierno; campaña que, no hay duda, resulta en beneficio de todos los puertorriqueños.


(2) Ello debido a la ausencia de una vista evidenciaría.


(s) R. Serrano Geyls, Derecho constitucional de Estados Unidos y Pueiio Rico, Ira ed., San Juan, Ed. C. Abo. ER., 1986, Vol. I, pág. 169.


(4) En Silva v. Hernández Agosto, 118 D.P.R. 45 (1986), un miembro del Senado de Fuerto Rico cuestionó la constitucionalidad de una disposición de un reglamento aprobado por el Senado para investigar los “Sucesos del Cerro Maravilla” que impedía que dicho Senador participara, y descargara sus responsabilidades como tal, en unas llamadas sesiones ejecutivas de la Comisión de lo Jurídico del Senado.
En Hernández Agosto v. Romero Barceló, 112 D.P.R. 407 (1982), se alegó que la conducta observada por el entonces Gobernador de Puerto Rico, Hon. Carlos Romero Barceló, al abstenerse de enviar para la consideración correspondiente por el Senado de Puerto Rico los nombramientos de los miembros de su gabinete, impedía que el Senador descargara su función constitucional en esta clase de situaciones.
En dichas situaciones, los legisladores demandantes tenían capacidad para radicar la acción allí en controversia por razón de que la conducta observada por los demandados efectivamente lesionaba las prerrogativas de sus cargos como legisladores.


(5) Hernández Agosto v. Romero Barceló, ante, pág. 415.